            Case 5:20-cv-03737-EGS Document 1 Filed 07/31/20 Page 1 of 4




                     IN THE UNITED STATES DISTRICT COURT
                 FOR THE EASTERN DISTRICT OF PENNSYLVANIA
TRUDY JUZWIAK                       :
5239 Somers Point Road              :
Mays Landing, NJ 08330              :
                                    :    No.:
       v.                           :
                                    :
REFRESHING MOUNTAIN CAMP, INC. :
455 Camp Road                       :
Stevens, PA 17578                   :

                        PLAINTIFF’S CIVIL ACTION COMPLAINT

       Plaintiff, Trudy Juzwiak, by her attorney, Kenneth M. Rodgers, Esquire, avers the

following cause of action:

                                             PARTIES

       1.      Plaintiff, Trudy Juzwiak, is an adult individual currently residing at the address

contained in the caption and a citizen of the State of New Jersey.

       2.      Defendant, Refreshing Mountain Camp, Inc., is a corporation organized and

existing under the laws of the Commonwealth of Pennsylvania with its principal place of business

located in the Commonwealth of Pennsylvania.

                               JURISDICTIONAL STATEMENT
       3.      The United States District Court for the Eastern District of Pennsylvania has

jurisdiction of this action under the jurisdictional provisions of 28 U.S.C. §1332(a)(1) and that the

matter in controversy exceeds exclusive of interest and costs, the sum of Seventy-Five Thousand

($75,000.00) Dollars, and is between citizens of different states.

                                  COUNT I
             PLAINTIFF, TRUDY JUZWIAK V. DEFENDANT, REFRESHING
                            MOUNTAIN CAMP, INC.

       4.      On or about September 14, 2019, Plaintiff, Trudy Juzwiak, and her family arrived

at the recreational facility owned, operated, and maintained by Defendant, Refreshing Mountain
            Case 5:20-cv-03737-EGS Document 1 Filed 07/31/20 Page 2 of 4




Camp, Inc. located at the address contained in the caption and parked in the parking area indicated

by Defendant’s signs.

       5.      As Plaintiff exited her vehicle and walked on the gravel parking lot she was caused

to slip and fall and suffering a fracture of her elbow and other injuries hereinafter set forth at

length due to the defective nature of the parking lot surface.

       6.      The aforesaid accident was occasioned solely by the negligence of Defendant,

Refreshing Mountain Camp, Inc. by and through its agents, servants, workmen and/or employees

within the course and scope of their employment consisting of the following:

               a.       Failure to properly provide a safe parking area for its patrons;

               b.       Failing to properly maintain the surface of the parking area indicated for its

                        patrons;

               c.       Failing to properly maintain the surface of its parking area;

               d.       Causing the surface of its parking area to have differing compositions

                        between firm and soft hazardous to the users the parking lot;

               e.       Failing to properly inspect its parking lot area with respect to the conditions

                        of the property which were potentially hazardous to its users;

               f.       Failing to comply with the International Property Maintenance Code,

                        Safety Guidelines provided by the National Retailing Federation, violations

                        of the ordinances and specifications of Clay Township in the which the

                        parking lot was located; and

               g.       Causing a hazardous condition to exist under the surface of its parking lot

                        which patrons were unable to appreciate when walking on the surface.
            Case 5:20-cv-03737-EGS Document 1 Filed 07/31/20 Page 3 of 4




       7.      By reason of the aforesaid negligence of Defendant, Refreshing Mountain Camp,

Inc., Plaintiff suffered a right lateral epicondyle fracture, abrasions to her leg, and injuries to her

right knee as well as bruises and contusion in and about the various parts of her body and a severe

shock to her nerves and nervous system.

       8.      As a result of her injuries, Plaintiff has in the past and will in the future suffer

severe pain and suffering and agony.

       9.      As a result of her injuries, Plaintiff has been compelled to incur medical expenses

to her great financial detriment and loss.

       10.     Solely by reason of the aforesaid injuries, Plaintiff has been deprived of attending

to her usual and customary duties, activities, avocations and occupations, thereby being deprived

of attending to these occupations to her great financial detriment and loss.

       11.     As a result of her injuries, Plaintiff has suffered a loss of earning capacity and will

in the future have a loss of earning capacity.

       12.     Solely as a result of the aforesaid injuries, Plaintiff has suffered a loss of life’s

enjoyment both in the past and in the present and may continue to suffer such a loss of life’s

enjoyment in the future.

       13.     Solely as a result of the aforesaid injuries, Plaintiff has suffered a loss of bodily

function, said loss of bodily function being permanent in nature.
Case 5:20-cv-03737-EGS Document 1 Filed 07/31/20 Page 4 of 4
